     Case 1:19-cv-00827-ALC-GWG Document 61 Filed 05/29/20 Page 1 of 20




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


KIHARA KIARIE, individually and as trustee of the
KIHARA KIARIE REVOCABLE TRUST,
                                                                       Case No. 19-CV-827
                                    Plaintiff,                         (ALC)(GWG)
      v.

DUMBSTRUCK, INC., PETER ALLEGRETTI,
MICHAEL TANSKI, and JEFF TETRAULT,

                                    Defendants,




    DEFENDANTS’ MEMORANDUM OF LAW IN OPPOSITION TO
         PLAINTIFF’S MOTION FOR LEAVE TO AMEND



                                  HODGSON RUSS LLP
                        Attorneys for Defendants Dumbstruck, Inc.,
                     Peter Allegretti, Michael Tanski, and Jeff Tetrault.
                                        677 Broadway
                                 Albany, New York 12207
                                Telephone: (518) 465-2333




Of Counsel:
      Christopher Massaroni, Esq.
      Michael D. Zahler, Esq.

      Date: May 29, 2020
       Case 1:19-cv-00827-ALC-GWG Document 61 Filed 05/29/20 Page 2 of 20




                                                    TABLE OF CONTENTS


INTRODUCTION..........................................................................................................................2

PRELIMINARY STATEMENT ..................................................................................................2

STATEMENT OF FACTS ............................................................................................................3

          A. Background....................................................................................................................3

          B. The Scheduling Order, Discovery and This Motion ..................................................4

          C. Plaintiff Has Always Known of the Involvement of Dura and Gibson ....................5

          D. Schenectady Supreme Court Petition .........................................................................8

          E. Amendment Will Delay the Resolution of the Case and Will Necessitate Further
          Discovery .............................................................................................................................8

LEGAL ARGUMENT .................................................................................................................10

I.        THE COURT SHOULD DENY PLAINTIFF’S MOTION BECAUSE IT IS TOO
          LATE, THERE IS NO “GOOD CAUSE” FOR THE MOTION, AND
          DEFENDANTS WOULD BE PREJUDICED ...............................................................10

          A. Plaintiff is Required to Show “Good Cause” for His Delay ....................................10

          B. Plaintiff Cannot Demonstrate “Good Cause” Because He Was Fully Aware of
          Dura’s and Gibson’s Positions as Directors of Dumbstruck and Their Alleged
          Involvement (if any) in His Hiring and Firing. .............................................................13

          C. Defendants Will Suffer Prejudice if Plaintiff is Allowed to Amend His Complaint
          at this Stage of the Litigation. .........................................................................................15

II.       THE COURT SHOULD DENY PLAINTIFF’S MOTION BECAUSE THE
          PROPOSED AMENDED COMPLAINT IS FUTILE..................................................17

          A. Leave to Amend Should Be Denied Where the Proposed Amendment is Futile...17

          B. Plaintiff’s Proposed Amendment is Futile as to Dura and Gibson .........................18

CONCLUSION ............................................................................................................................19




                                                                       1
     Case 1:19-cv-00827-ALC-GWG Document 61 Filed 05/29/20 Page 3 of 20




                                        INTRODUCTION

       This Memorandum of Law is submitted on behalf of defendants Dumbstruck, Inc., Peter

Allegretti, Michael Tanski, and Jeff Tetrault (collectively “Defendants”) in opposition to the

motion of plaintiff Kihara Kiarie (“Plaintiff”) seeking leave to amend the complaint to join two

new defendants. The deadlines to join parties and amend pleadings expired nearly a year ago.

                                PRELIMINARY STATEMENT

       This action arises out of a failed relationship between Plaintiff (an investment banker) and

defendant Dumbstruck, Inc. (a technology start-up company in Schenectady, NY)

(“Dumbstruck”). Plaintiff served as Dumbstruck’s so-called “Chief Operating Officer” from 2015

until he was terminated in June of 2017. In January 2019, Plaintiff commenced this action against

Dumbstruck and three of its executives seeking compensation for his service and damages relating

to an investment that he made in the company.

       Plaintiff now seeks to join two individuals as defendants – Michael Dura (“Dura”) and

David Gibson (“Gibson”). However, Plaintiff offers no justification whatsoever for his belated

effort to add these individuals as defendants, and there is no such justification. Plaintiff has known

about Dura and Gibson and their roles with Dumbstruck since the inception of his relationship

with the company. He seeks to add these individuals as defendants solely because he now wants

to add “deep pockets” to the case and to drive up the cost of litigation for Defendants.

       In making this motion, Plaintiff ignores both (i) the requirements of Rule 16(b) of the

Federal Rules of Civil Procedure, and (ii) the deadlines established by this Court in its original

scheduling order. Plaintiff has not even made an effort to demonstrate “good cause” for his delay

in naming these defendants (as is required under FRCP 16(b)) and he offers no apologies for

seeking to join these defendants more than a year after the deadline established by this Court’s




                                                  2
     Case 1:19-cv-00827-ALC-GWG Document 61 Filed 05/29/20 Page 4 of 20




scheduling order. Similarly, Plaintiff has done nothing to show that his claims against these

individuals have merit.

       Defendants will suffer enormous prejudice if Plaintiff is permitted to add two new

defendants at this late juncture of the case. Discovery is almost complete and the case is nearly

ripe for summary judgment. Allowing Plaintiff to add two new parties, on tenuous claims, will

delay resolution of this matter, increase the costs of litigation, and will prevent Defendants from

achieving finality so they can proceed with their fledgling business. The Motion should be denied.

                                        STATEMENT OF FACTS

    A. Background

       Dumbstruck is a startup software company in the early stages of business development. 1

Plaintiff is an investment banker who invested $40,000 in Dumbstruck in exchange for two

convertible promissory notes, and who later served as Dumbstruck’s COO. 2 Plaintiff filed suit in

this matter on January 28, 2019.3 The Complaint asserts two groups of claims against Dumbstruck:

(1) claims seeking compensation for his service as COO, and (2) claims arising out of his

investment in the company.4

       The Complaint asserts wage claims not just against the company, but also against its

founders Peter Allegretti and Michael Tanksi, and its CEO, Jeff Tetrault. 5 Plaintiff’s claims against

these individuals are predicated on Plaintiff’s assertion that these men were joint employers under



1
       See Complaint, at ¶ 14, annexed to the Declaration of Christopher Massaroni in Opposition to Plaintiff’s
       Motion for Leave to Amend (“Massaroni Dec.”) as Exhibit “A”.
2
       Id, at ¶¶ 1, 15-16, and 30-32.
3
       Id.
4
       Id.
5
       Id, at ¶¶ 60 and 82.




                                                     3
      Case 1:19-cv-00827-ALC-GWG Document 61 Filed 05/29/20 Page 5 of 20




the Fair Labor Standards Act (“FLSA”) and New York Labor Law (“NYLL”). 6 Defendants have

asserted several counterclaims alleging, among other things, that Plaintiff was disloyal to the

company.7

        Plaintiff seeks a huge amount of damages on his claims under the FLSA and NYLL. In his

most recent discovery disclosure, Plaintiff seeks $104,617.50 plus attorney’s fees and costs for

minimum wage and overtime claims under the FLSA, $131,910.23 8 plus attorney’s fees and costs

for minimum wage and overtime claims under the NYLL, and $1,928,333.33 for retaliation under

the NYLL.9 In addition, Plaintiff seeks an additional $5 million in punitive damages. 10 Thus,

Plaintiff seeks to assert personal claims of $7 million against individuals who have not been

participating in, or defending, this case.11

     B. The Scheduling Order, Discovery and This Motion

        On April 30, 2019, the Court entered its Scheduling Order for this case (the “Scheduling

Order”).12 This Scheduling Order states that the “[d]eadline for joining parties or filing amended

pleadings” was May 31, 2019 – nearly one year ago.13 This deadline has never been extended and

neither party has ever sought its extension.14



6
        Id, at ¶¶ 62 and 68.
7
        See Answer and Counterclaim, at ¶ 14, annexed to Massaroni Dec. as Exhibit “B”.
8
        $104,932.73 + 26,977.50 = $131,910.23.
9
        See Pl.’s Second Supplemental Objections and Responses to Defendants’ Second Set of Interrogatories, at
        pgs. 4-5, annexed to Massaroni Dec. as Exhibit “C”.
10
        See Complaint, at pg. 16, annexed to Massaroni Aff. as Exhibit “A”.
11
        Mike Dura has responded to a non-party witness subpoena, but only as a non-party.
12
        See the Scheduling Order entered April 30, 2019 annexed to Massaroni Dec. as Exhibit “D”.
13
        Id, at ¶ 3(b).
14
        See Massaroni Dec., at ¶ 9.




                                                       4
      Case 1:19-cv-00827-ALC-GWG Document 61 Filed 05/29/20 Page 6 of 20




        This case is in its late stages. Discovery is nearly concluded. The parties have answered

dozens of interrogatories; they have exchanged thousands of documents; they have conducted

depositions of all parties and Dura; and Plaintiff has already produced his expert report. 15

Defendants want to bring this matter to a conclusion and are already preparing their motion for

summary judgment.

        Despite this progress in the case, on May 8, 2020 – nearly a year after the deadline for

joining parties or filing amended pleadings expired – Plaintiff filed the instant motion for leave to

amend his Complaint to add Dura and Gibson as defendants. Plaintiff seeks leave to add Dura and

Gibson based upon his contention that they are jointly liable with Dumbstruck as Plaintiff’s

“employer” within the meaning of the FLSA and NYLL. 16 The Motion argues, simply, that Dura

and Gibson qualify as “employers” under the FLSA and NYLL because they were directors of

Dumbstruck who were “personally involved, to a significant extent in Plaintiff’s hiring, setting his

compensation, commenting on Plaintiff’s performance and the decision to terminate him.” 17 These

allegations are conspicuously absent from the proposed Amended Complaint. 18

     C. Plaintiff Has Always Known of the Involvement of Dura and Gibson

        The motion is not based on any new development in the case. Plaintiff has known from the

beginning that Dura and Gibson had some involvement with the company. Before Plaintiff began




15
        See Massaroni Dec., at ¶ 3.
16
        See Pl.’s MOL at pgs. 4-5.
17
        Id.
18
        See Proposed Amended Complaint, at 44, annexed to the Affirmation of Maurice W. Heller (“Heller Aff.”)
        as Exhibit “A”.




                                                      5
     Case 1:19-cv-00827-ALC-GWG Document 61 Filed 05/29/20 Page 7 of 20




work with Dumbstruck, he was interviewed by Dura and Gibson. 19 Plaintiff testified at deposition

as follows:

              A.     At some point I came to Albany for a meeting.
              Q.     When you came to Albany was that the meeting with Peter
                     [Allegretti] and Mike Dura and Dave Gibson?
              A.     And Mike Tanksi.
              Q.     What was the purpose of that meeting?
              A.     It was an interview. They were interviewing me.
              Q.     Interviewing you for the position of COO?
              A.     That’s correct . . . .20

       Thus, Plaintiff’s assertion that Dura and Gibson were “personally involved, to a significant

extent in Plaintiff’s hiring” is based upon information Plaintiff knew at the time he began working

for Dumbstruck.

       Throughout the time period that he performed work for Dumbstruck, Plaintiff regularly

communicated with Dumbstruck’s Board of Directors and he was fully aware that Dura and

Gibson served on the board.21 Discovery has revealed multiple documents confirming that Plaintiff

worked with both Dura and Gibson while they were on the board. For example, while Plaintiff was

COO, he circulated an “Investor Update” from the first quarter of 2016 thanking Dura for agreeing

to join Dumbstruck’s Board of Directors.22 On May 30, 2017, Plaintiff wrote an email to Dura and

Gibson, stating in relevant part, “Dumbstruck BofD: Per our discussion at the last board meeting .

. . .”23 Attached to that May 30, 2017 email, Plaintiff circulated a document entitled “ACTION BY



19
       See Kiarie Dep. Tr., at pgs. 59-60. The relevant excerpts from Plaintiff’s deposition transcript are annexed to
       Massaroni Dec., as Exhibit “E”.
20
       Id.
21
       See Declaration of Peter Allegretti (“Allegretti Dec.”), at ¶¶ 3-5.
22
       See January/February Investor Update produced by Plaintiff annexed Massaroni Dec., as Exhibit “F”.
23
       See the May 30, 2017 email form Plaintiff to Defendants Allegretti and Tanski, and Messrs. Dura and Gibson,
       annexed to Massaroni Dec., as Exhibit “G”.




                                                         6
      Case 1:19-cv-00827-ALC-GWG Document 61 Filed 05/29/20 Page 8 of 20




UNANIMOUS WRITTEN CONSENT OF THE BOARD OF DIRECTORS OF DUMBSTRUCK,

INC”, stating in relevant part: “IN WITNESS HEREOF, the undersigned, being all of the directors

of the Corporation, do hereby consent and approve the adoption of the foregoing resolutions as of

the date first written hereinabove.”24 Signature lines for Dura and Gibson followed. 25 It is beyond

dispute that Plaintiff knew Dura and Gibson served on Dumbstruck’s Board of Directors prior to

the May 31, 2019 deadline for joining parties.

        Further, Plaintiff knew that Dura and Gibson were involved in negotiating Plaintiff’s

compensation in advance of the May 31, 2019 deadline to join new parties because Defendant

Allegretti told Plaintiff this was the case in 2015. In June of 2015, Defendant Allegretti emailed

Plaintiff:

              Key, just a head[s] up that Mike [Tanski] and I spent some time yesterday
              going through the terms you proposed and came out very much on the same
              page. I also spoke with David [Gibson], the third board member, and came
              out very nearly on the same page with him as well . . . so that’s good!

              The one holdout I still need to speak to is Mike Dura, our investor / advisor
              from the private equity world. He’s one of my closest advisors. We should
              speak later today or tomorrow morning.26

        Dura attended the meeting at which Plaintiff was terminated. 27 Thus, Plaintiff has always

known of the new allegation that he now seeks to interject into this case – that Dura was

“personally involved” in his termination.28



24
        See the ACTION BY UNANIMOUS WRITTEN CONSENT OF THE BOARD OF DIRECTORS OF
        DUMBSTRUCK, INC. annexed to Massaroni Dec., as Exhibit “H”. (emphasis included in original).
25
        Id.
26
        See the email chain between Plaintiff and Defendant Allegretti from June 2015 annexed to Massaroni Dec.,
        as Exhibit “I”.
27
        See Kiarie Dep. Tr., at pg 197, annexed the Massaroni Dec., as Exhibit “E”.
28
        See Pl.’s MOL at pgs. 4-5.




                                                        7
      Case 1:19-cv-00827-ALC-GWG Document 61 Filed 05/29/20 Page 9 of 20




        Despite being aware of all the newly raised allegations against Dura and Gibson since the

inception of this matter, Plaintiff offers no reason as to why he let this case progress to near

conclusion before seeking to add them as defendants.

     D. Schenectady Supreme Court Petition

        It is also notable that, from the outset of this case, Plaintiff has had his sights set on pursuing

individual owners of Dumbstruck. In February 2019, Plaintiff filed a petition in New York State

Supreme Court, Schenectady County, seeking disclosure of the identity of the ten largest

shareholders of the company under BCL § 630.29 In that petition Plaintiff claimed that he needed

that information in order to identify potential defendants under his wage claims.30 Of course at that

time, Plaintiff also knew that Dura and Gibson were substantial investors in Dumbstruck. As he

was fishing around to identify investors, Plaintiff was clearly considering adding additional

individuals as defendants to this action. Yet he waited nearly a year before settling on Dura and

Gibson as the victims of his newly conjured claims.

     E. Amendment Will Delay Resolution of the Case and Necessitate Further Discovery.

        As set forth above, if Dura and Gibson are added to this matter, they will face personal

exposure that exceeds $7 million. Given the magnitude of the claims, Dura and Gibson will surely

launch a vigorous defense to the claims and they will no doubt explore the retention of separate

counsel for that purpose.

        As set forth below, the claims against them seem to be on shaky ground, at best, and are

dependent on facts unique to their circumstances. As a result, Dura and Gibson will surely consider

advancing pre-answer motions to dismiss focused on the defenses unique to the claims against


29
        See the Verified Petition annexed to Massaroni Dec. as Exhibit “J”.
30
        Id, at ¶ 9.




                                                       8
     Case 1:19-cv-00827-ALC-GWG Document 61 Filed 05/29/20 Page 10 of 20




them. If this is unsuccessful, they will undoubtedly pursue their own discovery. They will have

every right to demand that Plaintiff (and for that matter, other defendants) respond to

interrogatories, document demands, and requests for admissions. In addition, they will surely seek

a deposition of Plaintiff conducted by their own counsel and focused on the claims against them.

They may also seek to depose other parties and non-parties. Quite simply, these defendants – when

faced with personal exposure of $7 million – will have the right to utilize all procedural defenses

and discovery devices available under the Federal Rules of Civil Procedure.

       All of this will delay the conclusion of the case. The parties have already litigated this case

for more than a year. Discovery is almost complete and the case is nearly ripe for summary

judgment.31 The Defendants vigorously deny the allegations that have been hanging over their

company since January 2019. The pendency of the case is a mark against the company. It makes

fund raising difficult and it impairs the ability of the company to move forward to profitability.

This case must come to conclusion, and the proposed amendment will delay this.

       For the reasons set forth herein and the papers submitted herewith, Defendants request that

the court deny Plaintiff’s Motion.




31
       See Massaroni Dec., at ¶ 3.




                                                 9
     Case 1:19-cv-00827-ALC-GWG Document 61 Filed 05/29/20 Page 11 of 20




                                     LEGAL ARGUMENT

               I.     THE COURT SHOULD DENY PLAINTIFF’S MOTION
                    BECAUSE IT IS TOO LATE, THERE IS NO “GOOD CAUSE”
                      FOR THE MOTION, AND DEFENDANTS WOULD BE
                                       PREJUDICED.

       The Court should deny Plaintiff’s Motion because (i) the deadline for joining new parties

and amending pleadings passed nearly a year ago on May 31, 2019, (ii) Plaintiff’s motion does not

demonstrate “good cause” for the delay, and (iii) Defendants would be prejudiced if this case was

drawn out further and they are deprived of bringing this case to a conclusion. Plaintiff’s moving

papers wholly ignore the Rule 16 standard and do not even contend that “good cause” is present

here. Simply put, the legal standard advanced in Plaintiff’s moving papers is wrong. Moreover,

Plaintiff cannot demonstrate “good cause” because Plaintiff was well aware of the facts supporting

his claims against Dura and Gibson prior to the expiration of the May 31, 2019 deadline for joining

new parties.

   A. Plaintiff is Require to Show “Good Cause” for his Delay.

       Federal Rule of Civil Procedure (“Rule”) 16(b) provides that a scheduling order “must limit

the time . . . . to amend the pleadings.” Fed. R. Civ. P. 16(b)(4). The policy behind this rule is to

“assure[] that at some point both the parties and the pleadings will be fixed.” Fed. R. Civ. P. 16

advisory committee’s notes to 1983 amendment. Thus, when a party seeks to amend the pleadings

after the date set by the District Court has already passed, the “good cause” standard of Rule 16(b)

applies, not the standard more lenient of Rule 15(a). See Parker v Columbia Pictures Indus., 204

F3d 326, 340 (2d Cir 2000).

       Compliance with Rule 16 is a threshold matter which may obviate the Rule 15 analysis.

See Perfect Pearl Co., Inc. v Majestic Pearl & Stone, Inc., 889 F Supp 2d 453, 457 (SDNY 2012).

The burden of demonstrating good cause rests with the movant. See Ritchie Risk-Linked Strategies




                                                 10
     Case 1:19-cv-00827-ALC-GWG Document 61 Filed 05/29/20 Page 12 of 20




Trading (Ireland), Ltd. v Coventry First LLC, 282 FRD 76, 79 (SDNY 2012). Notably, not a single

case in Plaintiff’s memorandum of law discusses the relationship between Rules 15 and 16 or the

requirement that a Plaintiff demonstrate “good cause” for failing to seek leave prior to the

expiration of the deadline set forth in the Scheduling Order.

       The “good cause” inquiry turns on the diligence of the party seeking to modify the

scheduling order. See Parker, 204 F3d at 340. Diligence is present where the moving party

demonstrates that despite its best efforts, the deadline to amend the pleadings could not have been

reasonably met. Id; see also Rent-A-Ctr., Inc. v 47 Mamaroneck Ave. Corp., 215 FRD 100, 104

(SDNY 2003). In contrast, “a party fails to show good cause when the proposed amendment rests

on information that the party knew, or should have known, in advance of the deadline.” Perfect

Pearl Co., Inc., 889 F Supp 2d at 457 (internal citations omitted).

       This standard is commonly invoked to preclude late amendments in precisely this type of

case. In Augstine v AXA Fin., Inc., an employee plaintiff sought leave after expiration of the

deadline in the scheduling order to add her supervisors and other corporate employees as

defendants. See Augustine v AXA Fin., Inc., 07 CIV. 8362, 2008 WL 5025017, at *2 (SDNY Nov.

24, 2008). The plaintiff argued that these individuals were jointly liable as “employers” under the

FLSA and Family Medical Leave Act (“FMLA”). Id. Judge Sweet denied leave to add these

individuals as defendants because the plaintiff was in possession of sufficient facts to plead that

the proposed individual defendants had “substantial control over the aspects of the employment

alleged to have been violated” prior to the expiration of scheduling order’s deadline to add

additional parties. Id. Thus, the Court held that the plaintiff lacked “good cause” to amend beyond

the deadline because she failed to exercise “diligence.” Id.




                                                11
     Case 1:19-cv-00827-ALC-GWG Document 61 Filed 05/29/20 Page 13 of 20




       While diligence is the primary consideration in determining whether “good cause” is

present, the Court may also consider whether permitting amendment will prejudice defendants

given the stage of the case. Id. In gauging prejudice, the Court examines, among other factors:

(1) whether the amendment would require the nonmoving party to expend significant additional

resources to conduct discovery and prepare for trial, and (2) whether the amendment will

significantly delay resolution of the dispute. See Ruotolo v City of New York, 514 F3d 184, 192

(2d Cir 2008). However, while the Court may consider prejudice to the nonmoving party as a

reason to deny leave, “the absence of prejudice to the nonmoving party cannot alone fulfill the

good cause requirement.” See Augustine, 07 CIV. 8362, 2008 WL 5025017, at *2 (SDNY Nov.

24, 2008).

       Here, the Court must deny Plaintiff’s Motion because Plaintiff does not, and cannot,

demonstrate good cause. The proposed amendment rests upon information that Plaintiff knew, for

years, in advance of the deadline to add parties. In addition, Defendants will suffer undue prejudice

if two new parties are added at this juncture of the case. Moreover, the proposed Amended

Complaint fails to state a claim against Dura and Gibson. Due to the futility of the proposed

Amended Complaint, Dura and Gibson, if added, would surely move to dismiss. If their motion

were unsuccessful, Dura and Gibson would seek to avail themselves of all discovery available to

them under the Federal Rules of Civil Procedure because Plaintiff seeks judgment in this matter

exceeding $7 million. Thus, adding Dura and Gibson will unduly prejudice Defendants by

significantly delaying the resolution of this matter.




                                                 12
     Case 1:19-cv-00827-ALC-GWG Document 61 Filed 05/29/20 Page 14 of 20




     B. Plaintiff Cannot Demonstrate “Good Cause” Because He Was Fully Aware
        of Dura’s and Gibson’s Positions as Directors of Dumbstruck and Their
        Alleged Involvement (if Any) in His Hiring and Firing.

        Plaintiff cannot demonstrate “good cause” because he was fully aware of Dura’s and

Gibson’s positions as directors of Dumbstruck and their alleged involvement in his hiring, firing,

and compensation negotiations, prior to the expiration of the May 31, 2019 deadline to join new

parties or file amended pleadings. Plaintiff seeks leave to add Dura and Gibson as defendants based

upon his contention that they were his “employer” within the meaning of the FLSA and NYLL,

but his proposed amended complaint makes no factual allegations to support the contention. 32 In

his memorandum of law, Plaintiff argues that Dura and Gibson were directors of Dumbstruck who

were “personally involved, to a significant extent in Plaintiff’s hiring, setting his compensation,

commenting on Plaintiff’s performance and the decision to terminate him.” 33

        However, these allegations are not based on any newly discovered evidence. Plaintiff knew

that Dura and Gibson were directors of Dumbstruck long before the expiration of the May 31,

2019 deadline. In fact, he knew this throughout his involvement with Dumbstruck. For the entire

time Plaintiff performed work for Dumbstruck, he communicated with Dumbstruck’s Board of

Directors and was fully aware of their identities. 34

        Just by way of example, the January/February 2016 Investor Update produced by Plaintiff

lists in the “Thank Yous” section, “Mike Dura for continuous counsel and advice on fund raising

and officially agreeing to join our board.”35 On May 30, 2017, Plaintiff wrote an email to Dura



32
        See Pl.’s MOL at pgs. 4-5.
33
        Id.
34
        See Allegretti Dec., at ¶¶ 3-5.
35
        See January/February Investor Update produced by Plaintiff annexed Massaroni Dec., as Exhibit “F”.




                                                      13
     Case 1:19-cv-00827-ALC-GWG Document 61 Filed 05/29/20 Page 15 of 20




and Gibson, stating in relevant part, “Dumbstruck BofD: Per our discussion at the last board

meeting . . . .”36 Plaintiff attached to that email a document entitled “ACTION BY UNANIMOUS

WRITTEN CONSENT OF THE BOARD OF DIRECTORS OF DUMBSTRUCK, INC”, stating

in relevant part: “IN WITNESS HEREOF, the undersigned, being all of the directors of the

Corporation, do hereby consent and approve the adoption of the foregoing resolutions as of the

date first written hereinabove.”37 Signature lines for Dura and Gibson followed.38 Thus, it is

beyond dispute Plaintiff knew Dura and Gibson were members of Dumbstruck’s Board for years

in advance of the May 31, 2019 deadline to join them as defendants.

          Similarly, Plaintiff’s allegation that Dura and Gibson were personally involved in his hiring

is not based upon new information. At deposition, Plaintiff testified that Dura and Gibson

interviewed him for Dumbstruck’s COO position.39 Likewise, Plaintiff has always known that Mr.

Dura was “personally involved” in his termination because Mr. Dura was present at the meeting

where Plaintiff was terminated.40 Plaintiff has also always known that Dura and Gibson were

involved in negotiating Plaintiff’s compensation because Mr. Allegretti told Plaintiff this was the

case.41




36
          See the May 30, 2017 email form Plaintiff to Defendants Allegretti and Tanski, and Messrs. Dura and Gibson,
          annexed to Massaroni Dec., as Exhibit “G”.
37
          See the ACTION BY UNANIMOUS WRITTEN CONSENT OF THE BOARD OF DIRECTORS OF
          DUMBSTRUCK, INC. annexed to Massaroni Dec., as Exhibit “H”. (emphasis included in original).
38
          Id.
39
          See Kiarie Dep. Tr., at pgs. 59-60 annexed the Massaroni Dec., as Exhibit “E”.
40
          See Kiarie Dep. Tr., at pgs. 197-198 annexed the Massaroni Dec., as Exhibit “E”.
41
          See the email chain between Plaintiff and Defendant Allegretti from June 2015 annexed to Massaroni Dec.,
          as Exhibit “I”.




                                                         14
     Case 1:19-cv-00827-ALC-GWG Document 61 Filed 05/29/20 Page 16 of 20




        It is beyond dispute that Plaintiff’s proposal to add Dura and Gibson as defendants rests on

information that Plaintiff knew, or should have known, long in advance of the May 31, 2019

deadline. The Court need go no further and should deny Plaintiff’s Motion on this basis alone.

     C. Defendants Will Suffer Prejudice if Plaintiff is Allowed to Amend His
        Complaint at This Stage of the Litigation.

        Defendants will suffer undue prejudice if Plaintiff is permitted to add Dura and Gibson

because such an amendment will greatly delay resolution of the dispute and will require

Defendants to expend significant additional resources to conduct discovery and prepare for trial.

Discovery is nearly complete and this case will be ripe for summary judgment imminently. Adding

two new defendants at this juncture will delay resolution of this case and increase the costs of

litigation.

        Plaintiff’s presumption that Dura and Gibson will choose to be represented by Defendants’

counsel is unsupported conjecture.42 Defense counsel’s representation of Mr. Dura at deposition

for the limited purpose of him providing testimony as a non-party witness does not mean that Mr.

Dura will retain this firm as counsel should he be added as a defendant exposed to substantial

personal liability in excess of $7 million.43

        Plaintiff’s assertion that Gibson will “presumably” choose Defendants’ law firm to

represent him in a case where his personal exposure exceeds $7 million also has no support. 44

Plaintiff has neither deposed Mr. Gibson nor sought documents from him.




42
        See Pl.’s MOL, at 5.
43
        See Pl.’s Second Supplemental Objections and Responses to Defendants’ Second Set of Interrogatories, at
        pgs. 3-5, annexed to Massaroni Dec., as Exhibit “C”.
44
        See Pl.’s MOL, at 5.




                                                     15
     Case 1:19-cv-00827-ALC-GWG Document 61 Filed 05/29/20 Page 17 of 20




        Given the magnitude of the FLSA and NYLL claims that Plaintiff seeks to assert against

Dura and Gibson, their defense counsel will surely mount a vigorous defense focused upon the

facts and circumstances peculiar to the claims against each Dura and Gibson. This will likely

include a pre-answer motion to challenge the sufficiency of the complaint, and if the pre-answer

motion is not granted, counsel for Dura and Gibson will surely seek to conduct discovery on all

issues in the case. They will also surely avail themselves of paper discovery requests including

interrogatories, document requests and requests for admissions, and they may conduct depositions

of both parties and non-parties. Quite simply, an amendment to add new parties in a case of this

magnitude will turn the clock back on this case and will require full litigation and discovery on the

new claims.

        The delay will not only add unnecessary expense to Dumbstruck and to the individual

defendants, it will also delay the conclusion of the case. Discovery is nearly concluded in this

matter and the case will be ripe for summary judgment shortly. Dumbstruck is anxious to bring

the case to an end. The mere pendency of the case impairs Dumbstruck from going forward with

its new business and its effort to achieve profitability. 45

        Plaintiff knew, or should have known, all of the information upon which his proposed

amendment is based in advance of the deadline to add parties. Defendants should not be forced to

incur further litigation costs arising from Plaintiff’s change of strategy for this case.




45
        See Allegretti Dec., at ¶ 6.




                                                   16
     Case 1:19-cv-00827-ALC-GWG Document 61 Filed 05/29/20 Page 18 of 20




              II.    THE COURT SHOULD DENY PLAINTIFF’S MOTION
                    BECAUSE THE PROPOSED AMENDED COMPLAINT IS
                                     FUTILE.

       Plaintiff cavalierly assumes that the new claims have merit and will require no additional

discovery, but this is not the case. The proposed Amended Complaint fails to state a claim against

Dura and Gibson. Defendants will suffer undue prejudice if Plaintiff is permitted to assert futile

claims against Dura and Gibson because they will surely consider pre-answer motions to dismiss

and defend the case with vigor. These actions will delay resolution of this matter and drive up the

costs of litigation unnecessarily.

   A. Leave to Amend Should Be Denied Where the Proposed Amendment is
      Futile.

       Even under Rule 15, leave to amend should be denied where the amendment is futile. See

Foman v Davis, 371 US 178, 182 (1962). Proposed amendments are futile where they would fail

to state a claim under Rule 12(b)(6). See IBEW Local Union No. 58 Pension Tr. Fund and Annuity

Fund v Royal Bank of Scotland Group, PLC, 783 F3d 383, 389 (2d Cir 2015). To survive a motion

to dismiss under Rule 12(b)(6), the complaint must contain sufficient factual matter, accepted as

true to “state a claim to relief that is plausible on its face.” See Bell Atl. Corp. v Twombly, 550 US

544, 555 (2007).

       Thus, while the court must accept as true all of the allegations in the pleadings, that

principle does not apply to legal conclusions. See Fischkoff v Iovance Biotherapeutics, Inc., 339 F

Supp 3d 408, 413 (SDNY 2018). “Threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice” and thus the Court’s first task is to

disregard any conclusory statements. Id (quoting Ashcroft v Iqbal, 566 US 662, 678 (2009)). In

addition, since a motion to dismiss challenges only the face of the pleading, the Court must limit




                                                 17
      Case 1:19-cv-00827-ALC-GWG Document 61 Filed 05/29/20 Page 19 of 20




its analysis to the four corners of the complaint. Kermanshah v Kermanshah, 580 F Supp 2d 247,

258 (SDNY 2008).

     B. Plaintiff’s Proposed Amendment is Futile as to Dura and Gibson.

        Plaintiff’s Motion should be denied because a review of the four corners of Plaintiff’s

proposed Amended Complaint reveals that it is futile as to Dura and Gibson. Aside from the

caption, Plaintiff’s 99 paragraph proposed Amended Complaint only references Gibson in three

paragraphs. Paragraph 13 of the proposed Amended Complaint states that Gibson resides in

Slingerlands, New York. Paragraphs 64 and 70 state the legal conclusion that Gibson was

Plaintiff’s employer within the meaning of the FLSA and NYLL. Aside from his address, the

proposed Amended Complaint contains no factual allegations concerning Gibson.

        The proposed Amended Complaint is similarly silent concerning the factual allegations

against Dura. Aside from setting forth his address and stating in a wholly conclusory fashion that

he was Plaintiff’s employer within the meaning of the FLSA and NYLL, the only reference to

Dura in the proposed Amended Complaint is that he was present at the meeting where Dumbstruck

terminated Plaintiff.46 These threadbare allegations and legal conclusions are insufficient to state

a claim against Dura.

        The claims against Dura and Gibson depend upon the involvement of these individuals in

the underlying events. They are not “employers” under the FLSA or NYLL simply because

Plaintiff now alleges as much in his proposed Amended Complaint. Thus, the proposed Amended

Complaint fails to state a claim against Dura and Gibson and Plaintiff’s Motion should be denied

as futile.



46
        See Proposed Amended Complaint, at 44, annexed to the Affirmation of Maurice W. Heller (“Heller Aff.”)
        as Exhibit “A”.




                                                     18
       Case 1:19-cv-00827-ALC-GWG Document 61 Filed 05/29/20 Page 20 of 20




                                            CONCLUSION

           For all these reasons, Defendants respectfully request that the Court deny Plaintiff’s motion

for leave to amend his Complaint.


Dated: May 29, 2020
                                             HODGSON RUSS LLP
                                             Attorneys for Relief Defendants
                                             Dumbstruck, Inc., Peter Allegretti, Michael Tanski,
                                             and Jeff Tetrault.


                                             By:
                                                         Christopher Massaroni, of counsel
                                                         Michael D. Zahler, of counsel
                                                         677 Broadway, Suite 301
                                                         Albany, New York 12207
                                                         518.465.2333




090989.00000 Litigation 15490816v1
                                                    19
